Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 7, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective May 7, 1974 because he refused employment for which he was reasonably fitted by training and experience and charging him with an overpayment of $1,435 in benefits ruled to be recoverable. While admitting that he had received an offer of employment for which he was reasonably fitted by training and experience, claimant turned down the offer of employment upon the sole ground that the travel time to the job site, 50 minutes, was unreasonable and thus provided good cause for his refusal. Whether one refuses employment for good cause or for personal and noncompelling reasons calls for a factual determination, solely within the board’s province, and if, as here, it is supported by substantial evidence, it must be affirmed (Matter of Drejza [Levine], 42 AD2d 659). Moreover, the board’s finding that the claimant failed to report his opportunity of employment to the local office involved issues of credibility, the resolution of which are within the sole province of the board (Matter ofMarchena [Catherwood] 31 AD2d 774), and provided the necessary basis for its further finding that the benefits were recoverable because, where a review of a prior determination allowing benefits results in their denial, a claimant may not retain them unless they were accepted by him in good faith (Labor Law, § 597, subd 4; cf. Matter of Bennett [Catherwood] 33 AD2d 946). Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ„ concur.